United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1611
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Alfred M. Craft,                        *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 13, 2006
                                Filed: March 7, 2007
                                 ___________

Before RILEY, BEAM, and SMITH, Circuit Judges.
                            ___________

SMITH, Circuit Judge.

       A jury found Alfred M. Craft guilty of two counts of witness tampering in
violation of 18 U.S.C. § 1512. At sentencing, the court1 enhanced Craft's sentence
after determining that he had obstructed justice by misleading investigators about his
finances. Craft appeals, arguing, that the evidence is insufficient to support (1) his
witness tampering convictions and (2) his enhanced sentence for obstruction of
justice. Finding ample record evidence to support both the conviction and the sentence
enhancement, we affirm.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
                                    I. Background
      Craft, a farmer, baited carcasses with Temik, a federally-regulated pesticide, to
poison coyotes, buzzards, and other unwanted animals entering his property.
Neighbors reported Craft to authorities, who, after obtaining a warrant, found the
remains of poisoned animals, as well as bags of Temik. After his indictment by a
grand jury, Craft contacted two potential witnesses and instructed them not to
cooperate with investigators. The government alleges that these conversations violated
witness tampering laws. The witnesses Scottie Shreve, Craft's employee, and Debbie
Tatum, Craft's ex-wife, testified for the government.

      Craft pleaded guilty to the wildlife violations, and the jury convicted him of
unlawful use of a pesticide and two counts of witness tampering. At sentencing, the
government successfully sought an obstruction of justice enhancement, alleging that
Craft tried to mislead investigators attempting to determine his net worth for
sentencing purposes.

      Craft appeals, contending that the evidence was insufficient to support the two
witness tampering convictions. He also asserts that the court erred by imposing the
obstruction enhancement.

                                    II. Discussion
       "Evidence is sufficient to sustain a conviction if, viewing the evidence in the
light most favorable to the government, a rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt." United States v. Hollins,
432 F.3d 809, 811 (8th Cir. 2005) (internal citation omitted). The government receives
the benefit of reasonable inferences that may be drawn from the evidence. United
States v. Cunningham, 83 F.3d 218, 222 (8th Cir. 1996). We will set aside a verdict
only if the evidence weighs heavily enough against the verdict that a miscarriage of
justice may have occurred. United States v. Rodriguez, 812 F.2d 414, 417 (8th Cir.
1987).

                                         -2-
                        A. Influencing the Testimony of Shreve
       Section 1512 prohibits any party from improperly interfering with information
provided by another to investigators or the courts. To prove that Craft attempted to
illegally influence the testimony of another, the government must establish two
elements: first, that Craft knowingly engaged in corrupt persuasion and second, that
the acts of corrupt persuasion were intended to influence the testimony of another in
an official proceeding or during the course of an official investigation. Arthur
Andersen LLP v. United States, 544 U.S. 696, 705 (2005). Craft alleges the
government failed to prove either element.

      To convict a defendant of knowingly engaging in corrupt persuasion, a jury
must determine that the defendant acted with "consciousness of wrongdoing." Id. at
706; see also United States v. Bennington, 168 F.3d 1060, 1066 (8th Cir. 1999)
(holding that "[t]he ambiguous term 'corruptly persuades' includes 'attempting to
persuade someone to provide false information to federal investigators'") (quoting
United States v. Farrell, 126 F.3d 484, 488 (3d Cir. 1997)).

      At trial, Shreve testified that Craft made several subtle threats against his job.
The government substantiated Shreve's testimony with recorded conversations in
which Craft insisted that Shreve tell investigators that he could not remember specific
events and advising Shreve to mislead investigators. Craft insists that the testimonial
evidence and recordings merely show that he was advising Shreve of the Fifth
Amendment right against self-incrimination.

      The jury rejected this argument. Viewing the evidence in the light most
favorable to the government, we cannot say that the evidence weighs heavily enough
against the verdict that a miscarriage of justice may have occurred. Rodriguez, 812
F.2d at 417. We hold that the government produced sufficient evidence to prove that
Craft acted with consciousness of wrongdoing and intended to influence Shreve's
testimony.

                                          -3-
                        B. Influencing the Testimony of Tatum
        The jury also convicted Craft of illegally attempting to influence the testimony
of his ex-wife, Tatum. She testified that Craft called her repeatedly, each time insisting
that she not talk to investigators. Tatum also testified that Craft told her that if she
"crossed him," then she could get hurt and that she would regret it. Craft argues that
he was under the mistaken impression that his conversations with Tatum would be
protected by spousal privilege and, therefore, he was merely informing Tatum of her
right not to speak to authorities pursuant to that privilege. The jury disbelieved Craft
and did not do so unreasonably. Viewing the evidence in the light most favorable to
the government, we cannot say that the evidence weighs so heavily against the verdict
that a miscarriage of justice may have occurred. Rodriguez, 812 F.2d at 417.

                        III. Obstruction of Justice Enhancement
       "We review the district court's factual findings for clear error, but review de
novo its determination that an obstruction of justice enhancement applies." United
States v. Otto, 64 F.3d 367, 370 (8th Cir. 1995). We give "great deference" to a district
court's decision to impose an obstruction of justice enhancement, but we will reverse
the enhancement when the district court's findings are insufficient. United States v.
Flores, 362 F.3d 1030, 1038 (8th Cir. 2004).

       A district court may enhance a defendant's offense level under the Guidelines
if the defendant "provid[es] materially false information to a probation officer in
respect to a presentence or other investigation for the court." U.S.S.G. § 3C1.1, cmt.
n. 4(h). Attempting to conceal one's financial assets from a probation officer can
constitute obstruction of justice. United States v. Anderson, 68 F.3d 1050, 1056 (8th
Cir. 1995); United States v. Lloyd, 947 F.2d 339 (8th Cir. 1991).

       The district court based its enhancements upon four factual conclusions. First,
Craft intentionally misrepresented the value of his assets, including his mortgage, to
cause investigators to undervalue his net worth. Second, he attempted to liquidate his

                                           -4-
assets and use the proceeds to buy gold and silver, which he could hide from
investigators. Third, he attempted to transfer several other assets to his children to
avoid collection. Lastly, he purposely directed investigators to an accountant who had
no knowledge of Craft's assets or financial affairs.

       Many of these factual findings are supported by recorded conversations
between Craft and Shreve. These recordings clearly show that Craft planned to
liquidate several of his assets and transfer others to his children. The court's factual
findings were also supported by the testimony of investigators. Further, Craft does not
dispute that he referred investigators to the wrong accountant; instead, he maintains
that this referral was a simple mistake. Whether it was purposeful or a mistake was
ultimately a question of witness credibility, which we have held is "is an issue for the
sentencing judge that is virtually unreviewable on appeal." United States v. Behler, 14
F.3d 1264, 1273 (8th Cir. 1994) (internal citation and quotations omitted).

      Accordingly, we find no clear error, as each of these findings is amply
supported by the record.

                                   IV. Conclusion
      We hold that the evidence was sufficient to convict Craft of witness tampering.
We also hold that the district court did not clearly err by enhancing Craft's sentence
for obstruction of justice. The judgment of the district court is affirmed.
                        ______________________________




                                          -5-